Exhibit 10.12
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) is entered
into effective as of January 1, 2011, by and between BE Aerospace, Inc., a
Delaware corporation (the “Company”), and Werner Lieberherr (the “Executive”).
 
RECITALS
 
WHEREAS, the Executive and the Company entered into an Amended and Restated
Employment Agreement dated August 1, 2010 (the “Past Employment Agreement”);
 
WHEREAS, the Executive and the Company entered into that certain Proprietary
Rights Agreement effective July 5, 2006 (the “2006 Proprietary Rights
Agreement”);
 
WHEREAS, the Executive and the Company wish to enter into this Agreement, which
shall supersede and replace in its entirety the Past Employment Agreement except
that the 2006 Proprietary Rights Agreement incorporated therein by reference
shall not be superseded by this Agreement;
 
WHEREAS, concurrently with the execution of this Agreement the Executive and the
Company are entering into a Proprietary Rights Agreement which is attached
hereto as Exhibit A (the "2011 Proprietary Rights Agreement");
 
WHEREAS, the Executive, having provided services to the Company since July 2006,
agrees to continue to provide services for the benefit of the Company for an
additional period as provided herein, and the Company wishes to procure such
services as provided herein;
 
WHEREAS, the Executive and the Company agree and acknowledge that this Agreement
grants to the Executive benefits and consideration from the Company above and
beyond those to which the Executive is otherwise entitled, individually or
collectively, under the Past Employment Agreement, any other agreement, or any
policies of the Company; and
 
WHEREAS, the Company wishes to secure for its benefit the experience, abilities
and services of the Executive and to prevent the loss of such experience,
services and abilities subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:
 
1.           The Past Employment Agreement.  The Past Employment Agreement is
hereby restated, superseded and replaced in its entirety by this Agreement.  The
2006 Proprietary Rights Agreement shall continue in full force and effect except
that it is hereby deemed by each of the Company and the Executive to apply to
the period of the Executive’s employment from July 5, 2006 through December 31,
2010 and thereafter subject to its terms.  The 2011 Proprietary Rights Agreement
shall apply only to the period of the Executive’s employment from January 1,
2011 and continue in effect throughout Executive’s employment and thereafter
subject to its terms.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Employment.  Unless otherwise terminated pursuant to the provisions
of  Section 5 hereof, the Executive shall provide to the Company services
hereunder during the term of his employment under this Agreement, which shall be
the period ending three (3) years from any date as of which the term is being
determined (the “Employment Term”).  The date on which the Employment Term ends,
including any extensions thereof, is sometimes hereinafter referred to as the
“Expiration Date.”  At no point during the Employment Term shall the Executive
compete or take any preparations to compete with the Company.
 
3.           Position and Duties.  The Executive shall serve the Company in the
capacity of President and Chief Operating Officer, or in such other positions as
the Chief Executive Officer of the Company, his designee, or the Board of
Directors of the Company (the “Board”) may designate from time to time, and
shall be accountable to, and shall have such other powers, duties and
responsibilities, consistent with such capacity, as may from time to time be
prescribed by the Chief Executive Officer of the Company, his designee or the
Board in its/their sole discretion.  The Executive shall perform and discharge,
faithfully, diligently and to the best of his ability, such powers, duties and
responsibilities and shall comply with all of the Company’s policies and
procedures.  The Executive shall devote substantially all of his working time
and efforts to the business and affairs of the Company.  The Executive’s
performance will be reviewed by the Chief Executive Officer on an annual basis.
 
4.           Compensation.
 
(a)           Salary.  During the Employment Term, the Executive shall receive a
salary (the “Salary”) payable at the rate of $530,000 per annum.  Such rate
shall be subject to adjustment from time to time by the Compensation Committee
of the Board (the “Compensation Committee”); provided, however, that it shall at
no time be adjusted below the Salary then in effect.  The Salary shall be
payable biweekly or in accordance with the Company’s current payroll practices,
less all required deductions.  The Salary shall be pro-rated for any period of
service less than a full year.
 
(b)           Incentive Bonus.  During the Employment Term, the Executive shall
be eligible to receive an incentive performance bonus (the “Bonus”) in
accordance with the Company’s executive bonus plan then in effect, as determined
by the Compensation Committee at the end of the applicable fiscal year in its
sole discretion.  The Bonus shall be paid in accordance with Company policy, but
in no event later than March 15th of the year following the year in which the
Executive earned such Bonus.
 
(c)           Expenses.  During the Employment Term, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by him on behalf of the Company in accordance with the Company’s
policies and procedures in effect from time to time.
 
(d)           Benefits.  During the Employment Term, the Executive shall be
entitled to participate in or receive benefits under any life or disability
insurance, health, pension, retirement, accident, and other employee benefit
plans, programs and arrangements made generally available by the Company to its
executives, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements in effect from time to
time.  In accordance with the Company’s policies in effect from time to time
applicable to the Executive, the Executive shall also be entitled to paid
vacation in any fiscal year during the Employment Term as well as all paid
holidays given by the Company to its employees.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Automobile.  During the Employment Term, the Executive shall
receive an automobile allowance (the “Automobile Allowance”) of $1,100 per month
less applicable taxes, payable in accordance with Company policy, but in no
event later than March 15th of the year following the year in which the
Automobile Allowance will accrue.
 
(f)           Equity Awards.
 
(i)           During the Employment Term, the Executive shall be eligible to
participate in the Company’s equity incentive plan as determined by the
Compensation Committee in its sole discretion.  During the first year of the
Employment Term, the equity award may have a value of up to two hundred ten
percent (210%) of the Salary in effect as of the date of such award or as
otherwise approved by the Compensation Committee.  The grant timing, form and
amount of the equity awards shall be determined by the Compensation Committee in
its sole discretion.  The equity awards shall be granted pursuant to and subject
to the terms of the Company’s 2005 Long-Term Incentive Plan (or any successor
plan) and an award agreement to be entered into between the Company and the
Executive.
 
(ii)           Notwithstanding any provision in the applicable award documents
and the preceding paragraph, and as additional consideration for the Executive’s
restrictive non-competition and non-solicitation covenants for the benefit of
the Company set forth in Section 6 of this Agreement, the Executive’s unvested
equity awards shall, subject to applicable law, accelerate and become
immediately vested and unrestricted and, as applicable, become immediately
exercisable and remain exercisable through the remainder of their term following
the occurrence of any of the following events: (i) the termination of the
Executive’s employment without Cause pursuant to Section 5(e), (ii) the
Executive’s termination due to Incapacity pursuant to Section 5(c), (iii) the
Executive’s death, or (iv) a Change of Control (as defined in Section 5(f).
 
(g)           Retirement Compensation.  The Company has established the BE
Aerospace, Inc. 2010 Deferred Compensation Plan (“SERP”).  On January 1st of
each year the Executive is employed hereunder, the Company will make a tax
deferred contribution to the SERP (the “Retirement Contribution”) on behalf of
the Executive equal to twenty percent (20%) of the Salary in effect as of the
date of contribution.  The Executive must be employed on the applicable date of
contribution to receive a Retirement Contribution.  Each Retirement Contribution
shall be subject to the terms and conditions of the SERP except that
(A) Retirement Contributions made for calendar years 2011, 2012, 2013, 2014 and
2015 shall vest in full on January 1, 2016 (provided that the Executive is
employed on such date) or, if earlier, upon (i) the Executive meeting the
requirements of a “retirement,” (ii) the Executive’s “separation from service”
by the Company without Cause pursuant to Section 5(e), (iii) the Executive’s
death, (iv) a “change of control,” or (v) the Executive meeting the requirements
of a “disability” (retirement, change of control and disability, each as such
term is defined in the SERP), and (B) all Retirement Contributions made on and
after January 1, 2016 shall vest in full on the date of each such Retirement
Contribution.  The Retirement Contributions shall be allocated to the
Executive's retirement account under the SERP.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Termination and Compensation Thereon.
 
(a)           Termination.  Subject to the terms and conditions of this
Agreement, the Executive’s employment pursuant to this Agreement may be
terminated either by the Executive or the Company at any time and for any
reason.  The term “Termination Date” shall mean if the Executive’s employment is
terminated (i) by his death, the date of his death or (ii) for any other reason,
the date on which the Executive incurs a Separation from Service.
 
(b)           Death.  The Executive’s employment hereunder shall terminate upon
his death.  In such event, the Company shall, within thirty (30) days following
the date of death, pay to such person as the Executive shall have designated in
a notice filed with the Company, or, if no such person shall have been
designated, to his estate, a lump sum amount equal to the Salary and Automobile
Allowance (at the rate in effect as of the Termination Date) payable during the
period from the Termination Date through the Expiration Date.
 
(c)           Incapacity.  If, in the reasonable judgment of the Chief Executive
Officer, as a result of the Executive’s incapacity due to physical or mental
illness, the Executive shall have been absent from his full-time duties as
described hereunder for the entire period of six (6) consecutive months
(“Incapacity”), the Executive’s employment shall terminate at the end of the six
(6)-month period.  In such event, upon the Termination Date, the Company shall
pay to the Executive a lump sum payment equal to the Salary and Automobile
Allowance (at the rate in effect as of the Termination Date) payable during the
period from the Termination Date through the Expiration Date.  The lump sum
payment shall be made within sixty (60) days following the Termination Date,
provided that prior to the payment date the Executive or his designated
appointee signs a waiver and release of claims agreement in the form provided by
the Company in its discretion and such waiver and release becomes effective and
irrevocable in its entirety prior to such date.  If the waiver and release does
not become effective and irrevocable on or prior to the payment date set forth
in the preceding sentence, the Company shall have no further obligations
pursuant to Sections 5(c) or 5(g).  Any dispute between the Chief Executive
Officer and the Executive with respect to the Executive’s Incapacity shall be
settled by reference to a competent medical authority mutually agreed to by the
Chief Executive Officer and the Executive, whose decision shall be binding on
all parties.
 
(d)           Termination by the Company for Cause; Resignation by the
Executive.
 
(i)           If the Company terminates the Executive’s employment for Cause or
the Executive resigns his employment for any reason (other than pursuant to
Section 5(f)), the Company shall have no further obligations to the Executive
hereunder after the Termination Date, except for unpaid Salary and benefits
accrued through the Termination Date.
 
(ii)           For purposes of this Agreement, “Cause”  shall mean (i) the
Executive’s material failure, refusal or neglect to perform and discharge his
powers, duties, obligations or responsibilities hereunder (including duties
prescribed by the Chief Executive Officer pursuant to Section 3 above), other
material breach of the terms hereof, or breach of any fiduciary duties the
Executive may have because of any position the Executive holds with the Company
or any subsidiary or affiliate thereof; or (ii) a felony  conviction, a
conviction for any crime involving the Executive’s personal dishonesty or moral
turpitude, or any indictment by a grand jury for acts detrimental to the
Company’s best interests.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Termination without Cause.  The Company may terminate the
Executive’s employment hereunder at any time without Cause.  In such event, the
Company shall pay to the Executive a lump sum payment equal to:
 
(i)           the Salary payable during the period from the Termination Date
through the Expiration Date; and
 
(ii)           one (1) times the Salary in effect as of the Termination Date.
 
This payment shall be made within sixty (60) days following the Termination Date
provided that, prior to the payment date, the Executive signs a waiver and
release agreement in the form provided by the Company in its sole discretion and
such waiver and release becomes effective and irrevocable in its entirety prior
to such date.  If the waiver and release does not become effective and
irrevocable on or prior to the payment date set forth in the preceding sentence,
the Company shall have no further obligations pursuant to Sections 5(e) or 5(g).
 
(f)           Change of Control.
 
(i)           If a “Change of Control” occurs during the Employment Term and in
connection with or within two (2) years following such Change of Control the
Executive’s employment is terminated by the Company for any reason (other than
Cause), or the Executive resigns his employment because any of the Executive’s
position, location, powers, duties or responsibilities under Section 3 above are
materially reduced or changed without his agreement, or any compensation or
benefit payable or otherwise extended to the Executive hereunder (including,
without limitation, the Salary, incentive bonus and fringe benefits as set forth
in Section 4 above) is eliminated or materially reduced, the Company or its
successor in interest shall (x) give prompt notice to the Executive of any such
elimination or reduction and (y) pay to the Executive a lump sum payment equal
to:
 
(A)           the Salary payable during the period from the Termination Date
through the Expiration Date; and
 
(B)           one (1) times the Salary in effect as of the Termination Date.
 
The lump sum payment shall be made within sixty (60) days following the
Termination Date.
 
(ii)           For purposes of this Agreement, a “Change of Control” shall mean
a “change in control event” within the meaning of the default rules under
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (the “Code”).  The obligations
of the Company pursuant to this Section 5(f) shall survive any termination of
this Agreement or the Executive’s employment or any resignation of such
employment by the Executive pursuant to this Section 5(f).
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           Benefit Continuation.  If the Executive’s employment is terminated
pursuant to Sections 5(b), 5(c), 5(e) or 5(f), then the Company shall provide
the Executive and his spouse and eligible dependents with continued
participation in the medical, dental and health benefit plans then generally
available to the Company’s executive officers on similar terms and conditions as
active executives, from the Termination Date until the earlier of (i) the third
(3rd) anniversary of the Termination Date and (ii) the date the Executive
becomes eligible for comparable benefits provided by a third party; provided,
however, that the continuation of such benefits shall be subject to the
continued availability of and respective terms of the applicable plan, as in
effect from time to time, and the timely payment by the Executive of his
allocable share of the applicable premiums in effect from time to time.  To the
extent that reimbursable medical and dental care expenses constitute deferred
compensation for purposes of Section 409A of the Code (“Section 409A”), the
Company shall reimburse the medical and dental care expenses as soon as
practicable consistent with the Company’s practice, but in no event later than
the last day of the seventh (7th) month of the year next following the calendar
year in which such expenses are incurred.  The Executive shall be solely
responsible for all taxes related to the receipt of post employment medical,
dental and health benefits.
 
(h)           Consulting Obligations.  In the event the Executive receives the
severance benefits pursuant to Sections 5(e) or 5(f), the Executive shall make
himself available to the Company for one (1) year after the Termination Date as
a consultant for up to ten (10) hours per month.  The Executive may fulfill this
obligation by making himself available telephonically, or through web-based
conferencing as mutually agreed upon by the Executive and the Chief Executive
Officer or his designee.
 
6.           Covenants of the Executive.  In consideration of the execution of
this Agreement, including all of the benefits set forth herein that are beyond
or in addition to the benefits the Executive was entitled to receive under the
Past Employment Agreement (each benefit separately being sufficient
consideration for the Executive’s covenants contained in this Section 6), and
the Executive’s commencement of employment as the President and Chief Operating
Officer with the Company (also separately being sufficient consideration for the
Executive’s covenants contained in this Section 6), the Executive agrees as
follows:
 
(a)           Non-Competition.
 
(i)           The Executive shall not during the Executive’s employment with the
Company and for three (3) years after the Termination Date or Expiration Date,
whichever occurs first (the “Non-Compete Restrictive Period”), directly or
indirectly:
 
(A)           compete in the United States or on the internet with respect to
any “Competing Product or Service,” which is defined to mean those products or
services offered and/or under development by the Company or any of its
subsidiaries or affiliates during the Executive’s employment with the Company of
which the Executive has knowledge, or any product or service competitive with or
intended to compete with such products or services, or any product or service
which the Executive acquired knowledge of as a result of his employment with the
Company;
 
 
6

--------------------------------------------------------------------------------

 
 
(B)           own, invest in, make loans to, operate, manage, control,
participate in, consult with, or advise, any entity or person that provides a
Competing Product or Service with the Company in the United States or on the
internet.  This covenant shall not prevent the Executive from having passive
investments of less than five percent (5%) of the outstanding equity securities
of any entity listed for trading on a national stock exchange (as defined in the
Securities Exchange Act of 1934) or any recognized automatic quotation system.
 
(ii)           If the Executive breaches any covenant contained in this Section
6(a), the Executive agrees and acknowledges that the Non-Compete Restrictive
Period shall be extended during the time of such breach.  The Executive further
agrees and acknowledges that, in the event of the Executive’s breach of any
covenants contained in this Section 6(a), the Non-Compete Restrictive Period may
be extended for up to three (3) years, which shall commence upon either (x) a
determination by the Company that the Executive has stopped breaching such
covenants, or (y) the date of a court’s or arbitrator’s final determination that
the Executive breached a covenant contained in Section 6(a).
 
(b)           Non-Solicitation.
 
(i)           As a separate and independent covenant, the Executive agrees that
he shall not during his employment with the Company and for three (3) years
after the Termination Date or the Expiration Date, whichever occurs first (the
“Non-Solicitation Restrictive Period”), directly or indirectly:
 
(A)           contact, solicit, perform services for, or accept work or business
(in any capacity other than as a Company employee) from any clients or customers
of the Company, its subsidiaries or affiliates, with whom the Executive has
worked or had contact during the Executive’s employment with the Company, or of
whom the Executive had knowledge of due to his employment or access to the
Company’s confidential information and/or trade secrets;
 
(B)           contact, solicit or accept contact from any clients,
subcontractors, consultants, vendors, suppliers or independent contractors of
the Company, its subsidiaries or affiliates, for the purpose of interfering
with, causing, inviting, or encouraging any such persons or entities from
altering or terminating their business relationship or association with the
Company, its subsidiaries or affiliates.  This applies to any clients,
subcontractors, consultants, vendors, suppliers or independent contractors with
whom the Executive has worked or had contact during his employment with the
Company, or of whom the Executive had knowledge due to his employment or access
to the Company’s confidential information and/or trade secrets; or
 
 
7

--------------------------------------------------------------------------------

 
 
(C)           contact, solicit or accept contact from any employee of the
Company, its subsidiaries or affiliates for the purpose of interfering with
their employment with the Company, its subsidiaries or affiliates, or inviting
or encouraging them to terminate their employment with the Company, its
subsidiaries or affiliates or which has the effect of altering or terminating
their employment with the Company, its subsidiaries or affiliates.
 
(ii)           If the Executive breaches any covenant contained in this Section
6(b), the Executive agrees and acknowledges that the Non-Solicitation
Restrictive Period shall be extended during the time of such breach.  The
Executive further agrees and acknowledges that, in the event of the Executive’s
breach of any covenants contained in this Section 6(b), the Non-Solicitation
Restrictive Period may be extended for up to three (3) years, which shall
commence upon either (x) a determination by the Company that the Executive has
stopped breaching such covenants, or (y) the date of a court’s or arbitrator’s
final determination that the Executive breached a covenant contained in Section
6(b).
 
7.           Amendments.  No amendment to this Agreement or any schedule hereto
shall be effective unless it shall be in writing and signed by each party
hereto.
 
8.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or sent by
telecopy or three (3) days after being mailed by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):
 

 
If to the Company, to it at:
             
BE Aerospace, Inc.
     
1400 Corporate Center Way
     
Wellington, FL 33414
     
Attention: Chief Executive Officer
         
with a copy (which shall not constitute notice) to:
             
BE Aerospace, Inc.
     
1400 Corporate Center Way
     
Wellington, FL 33414
     
Attention: General Counsel
                 
If to the Executive, to him at:
         
Werner Lieberherr
     
255 Belleford Court
     
Lewisville NC 27023

 
9.           Entire Agreement.  This Agreement, the 2006 Proprietary Rights
Agreement and the 2011 Proprietary Rights Agreement constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersede all prior and contemporaneous agreements, understandings, negotiations
and discussions, whether oral or written, of the parties.  The non-solicitation
and non-competition provisions in this Agreement and in the 2011 Proprietary
Rights Agreement shall be deemed separate and distinct provisions and each
applicable time period shall run concurrently in accordance with its terms for
the benefit of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
10.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.
 
11.           Counterparts.  This Agreement may be executed in any number of
counterparts which together shall constitute one instrument.
 
12.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws (other than the conflict of laws rules) of the State
of Florida.
 
13.           Withholding.  All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law.
 
14.           Section 409A.
 
(a)           If any amounts that become due under Section 5 of this Agreement
constitute “nonqualified deferred compensation” within the meaning of Section
409A, payment of such amounts shall not commence until the Executive incurs a
Separation from Service if and only if necessary to avoid accelerated taxation
or tax penalties in respect of such amounts.
 
(b)           Notwithstanding any provision of this Agreement to the contrary,
if Executive is a “Specified Employee” (as defined below) he shall not be
entitled to any payments upon a Separation from Service until the earlier of (i)
the date which is the first (1st) business day following the date that is six
(6) months after the Executive’s Separation from Service for any reason other
than death or (ii) the Executive’s date of death.  The provisions of this
Section 14(b) shall only apply if required to comply with Section 409A.
 
(c)           For purposes of this Agreement, “Separation from Service” shall
have the meaning set forth in Section 409A(a)(2)(A)(i) and determined in
accordance with the default rules under Section 409A.  “Specified  Employee”
shall have the meaning set forth in Section 409A(a)(2)(B)(i), as determined in
accordance with the uniform methodology and procedures adopted by the Company
and then in effect.
 
(d)           It is intended that the terms and conditions of this Agreement
comply with Section 409A.  If any provision of this Agreement contravenes any
regulations or United States Treasury guidance promulgated under Section 409A,
or could cause any amounts or benefits hereunder to be subject to taxes,
interest and penalties under Section 409A, the Company may, in its sole
discretion and without the Executive’s consent, modify the Agreement to: (i)
comply with, or avoid being subject to, Section 409A, (ii) avoid the imposition
of taxes, interest and penalties under Section 409A, and/or (iii) maintain, to
the maximum extent practicable, the original intent of the applicable provision
without contravening the provisions of Section 409A.  This Section 14(d) does
not create an obligation on the part of the Company to modify this Agreement and
does not guarantee that the amounts or benefits owed under this Agreement will
not be subject to interest and penalties under Section 409A.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company group covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A.  No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.
 
15.           Enforceability; Waiver.  If any arbitrator or court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then such invalidity or unenforceability shall have no effect on
the other provisions of this Agreement, which shall remain valid, binding and
enforceable and in full force and effect, and such invalid or unenforceable
provision shall be construed, blue-penciled or reformed by the court or
arbitrator in a manner so as to give the maximum valid and enforceable effect to
the intent of the parties expressed in such provision.  The Executive’s or the
Company’s failure to insist upon strict compliance with any provision hereof or
any other provision of this Agreement or the failure to assert any right that
the Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.  Similarly, the waiver by any party hereto of a breach of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any other or subsequent breach by such other party.
 
16.           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.  This Agreement may be assigned by the Company.  The
Executive may not assign or delegate his duties under this Agreement without the
Company’s prior written approval.
 
17.           Survival.  The obligations of the Executive pursuant to the 2006
Proprietary Rights Agreement, the 2011 Proprietary Rights Agreement, the
respective obligations of the parties pursuant to Sections 4(f), 4(g) and 6 of
this Agreement, and the entitlements of the Executive and obligations of the
Company pursuant to Section 5 of this Agreement, shall each survive any
termination or expiration of this Agreement, or any termination or resignation
of the Executive’s employment, as the case may be.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first written above.
 

 
EXECUTIVE:
                                     
/s/ Werner Lieberherr
     
Werner Lieberherr
                 
Date:­­
  February 23, 2011                               
COMPANY:
                 
BE AEROSPACE, INC.
                           
By:  
  /s/ Thomas P. McCaffrey      
Name:
  Thomas P. McCaffrey       
Title:
  Senior Vice President &            Chief Financial Officer    

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit A
 
2011 Proprietary Rights Agreement